Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 9, 2016

                                      No. 04-16-00568-CV

                                   Selena PESQUEDA, Et al.,
                                           Appellants

                                                v.

                   UTILITY LINES CONSTRUCTION SERVICES, et al.,
                                    Appellees

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-05581
                             Judge John G. Yates, Judge Presiding

                                         ORDER
        On October 7, 2016, the trial court clerk filed a notification of late record, stating the
appellants failed to pay or make arrangements to pay the fee for preparing the clerk’s record.
We, therefore, ordered appellants to provide written proof to this court by October 28, 2106 that
either (1) the clerk’s fee had been paid or arrangements had been made to pay the clerk’s fee; or
(2) appellants are entitled to appeal without paying the clerk’s fee. We warned that if appellants
failed to respond within the time provided, this appeal would be dismissed. See TEX. R. APP. P.
37.3(b) (allowing dismissal of appeal if clerk’s record is not filed due to appellant’s fault); see
also TEX. R. APP. P. 42.3(c) (allowing dismissal of appeal if appellant fails to comply with an
order of this court).

        Although appellants failed to respond to this court’s order by providing written proof the
clerk’s fee has been paid, the trial court clerk notified this court that payment has been made.
Therefore, this court ORDERS the trial court clerk to prepare and file the clerk’s record on or
before December 9, 2016.

                                                     _________________________________
                                                     Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2016.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court